Title: James Monroe to Thomas Jefferson, 1 October 1813
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir  octr 1st 1813.
            I have read with great interest & satisfaction your remarks on finance, which I return by the bearer. we are now at the mercy of monied institutions, who have got the circulating medium into their hands, & in that degree the command of the country, by the adventurers in them, who without much capital are making fortunes out of the public and individuals. many of these institutions are hostile to the govt, and the others have already gone far in loans already made to it. Hamiltons plan, was a reliance on monied institutions, aided by taxes, at the head of which he had plac’d a national bank, since extinct; and
			 Gallatins has been be the same, in respect to a national bank, having proposed to reinstate it, & the in respect to any species of taxes. Yours appears to me to be more simple, more consistent
			 with original principles & with those of the constitution, much more œconomical, and certain of success, in both
			 its parts, if it could be got into operation. I fear however that that has become difficult if not impracticable, by
			 the ascendancy gaind by the existing institutions, & the opposition they
			 would
			 be sure to make, to its introduction in the radical form proposed, on which its success would principally depend. These corporate bodies would make a great struggle, before they would
			 surrender—either their power, or the profit they are making by the use of it. Something however ought to be done to relieve the nation from the burthens & dangers inseparable from the present
			 plan.
            The fatiguing process of my concerns here, has kept me has kept me constantly at home and engaged. we will have the pleasure to dine with you to morrow if the weather permits, and mr Hay who joind us last night, indisposed, will accompany us, if his health should improve.
            with great respect & esteem I am Dear Sir your friendJas Monroe
          
          
            I find among my papers a bond of yours which came into my hands, while you were in Europe, & your affrs in those of Colonel Lewis which is enclosed.
          
        